Citation Nr: 0521870	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by signs or symptoms involving polyarthralgia, 
myalgia, headaches, fatigue, memory problems, irritable bowel 
syndrome (IBS), dizziness, and a rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to January 1986 and from December 1990 to May 
1991, including service in Southwest Asia during the Persian 
Gulf War.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the Togus 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for an undiagnosed illness; 
denied service connection for IBS, bilateral tendonitis of 
the wrists, and a rash; and denied a rating in excess of 10 
percent for right shoulder tendonitis.  In his notice of 
disagreement with the December 2000 decision, the veteran 
expressly limited his appeal to the issue of entitlement to 
service connection for an undiagnosed illness; hence, that is 
the only issue before the Board.  The case was before the 
Board in September 2003, when it was remanded to the RO for 
additional development and due process considerations.  

The issues of service connection for memory loss and IBS are 
being REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War, and 
competent evidence establishes that he has polyarthralgia, 
myalgia, and headaches of undetermined etiology following 
such service.  

2.  The veteran also has complaints of chronic fatigue; the 
chronic fatigue was not manifested in service, and is of 
undetermined etiology, but is not shown to have caused at 
least a week's period of incapacitation or to have required 
continuous medication.  

3.  The preponderance of the competent evidence is against a 
finding that the veteran has chronic symptoms of dizziness 
and/or a skin rash.  
CONCLUSIONS OF LAW

1.  Service connection is warranted for polyarthralgia, 
myalgia, and headaches as disabilities due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).

2.  Service connection for chronic fatigue, dizziness, and a 
rash, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317, 4.88b, Code 6354 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

The veteran was provided VCAA notice in October 2002 and May 
2004 correspondence from the RO, and in a supplemental 
statement of the case (SSOC) issued in February 2005.  He was 
notified (in the December 2000 decision, in a September 2001 
statement of the case (SOC), in the October 2002 and May 2004 
correspondence, and in SSOCs in October 2004 and February 
2005) of everything required, and has had ample opportunity 
to respond or supplement the record.  Specifically, the 
October 2002 and May 2004 correspondence, and the February 
2005 SSOC, informed him of the allocation of responsibility 
of the parties to identify and obtain additional evidence in 
order to substantiate his claims.  The case was reviewed de 
novo subsequent to the notice, and the veteran has had ample 
opportunity to respond.  Consequently, he is not prejudiced 
by any notice timing deficiency.  

Regarding content of notice, the December 2000 decision, the 
SOC, and the October 2004 and February 2005 SSOCs informed 
the veteran of what the evidence showed.  He was advised by 
October 2002 and May 2004 correspondence, and the February 
2005 SSOC, that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The September 2001 SOC, the 
October 2002 and May 2004 correspondence, and the February 
2005 SSOC advised him of what the evidence must show to 
establish service connection for the disorders at hand; and 
those documents advised the veteran of what information or 
evidence VA needed from him.  The RO asked him to submit, or 
provide releases for VA to obtain, any pertinent records.  He 
was expressly asked to tell VA "about any additional 
information or evidence that you want us to try to get for 
you," and to send to VA "the name of the person, agency, 
company, who has records that you think will help [VA] decide 
your claim."  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in September 2003.  The development, to include a 
VA examination with medical opinions, has been completed and 
the additional evidence was considered by the RO.  VA has 
obtained all identified records that could be obtained.  
Evidentiary development as to the issues considered on the 
merits is complete to the extent possible.  VA's duties to 
notify and assist are met.  It is not prejudicial to the 
appellant for the Board to proceed with appellate review.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that he has symptoms of 
polyarthralgia, myalgia, headaches, fatigue, memory problems, 
IBS, dizziness, and a rash, all as due to undiagnosed 
illness.  Service personnel records show that the veteran had 
active military service in the Southwest Asia Theatre of 
operations during the Persian Gulf War.  

Service medical records include a January 1981 report of 
medical history on the veteran's enlistment, showing that he 
had a recent episode of contact dermatitis which had 
resolved.  Service medical records also show that he was seen 
in May 1983 after complaining of low back pain over the prior 
two days.  The examiner noted that the veteran had possibly 
pulled a muscle; the diagnosis was muscle strain.  The 
veteran was seen for left knee pain in October 1992, and 
complained of recurring left knee pain of two to three years 
duration.  The diagnosis was chondromalacia.  A June 1984 
clinical report shows a diagnosis of mild facial acne with 
excessive facial oil production.  A November 1985 clinical 
record shows complaints of cystic lumps at the corners of the 
veteran's mouth, which became infected due to razor nicks.  
The diagnosis was "cystic acne vs. folliculitis."  The 
service medical records, including an April 1991 report of 
examination on separation from service, are negative for 
complaints, clinical findings, or diagnoses of headaches, 
memory problems, chronic fatigue, or dizziness.  A post-
examination notation in the April 1991 separation report 
reflects that the veteran had a single episode of diarrhea in 
May 1991 that had resolved.  

Postservice medical evidence includes VA outpatient medical 
records dated through September 1999 that show treatment the 
veteran received for numerous health problems.  In May 1999, 
he was referred to the Walter-Reed Army Medical Center (Gulf 
War Health Center) "for a history of persistent physical 
symptoms with onset of symptoms after service in the Gulf 
War."  He complained of joint pains of 5 to 7 years 
duration, problems with memory, recurrent diarrhea, 
headaches, shortness of breath, and tingling on the side of 
each wrist.  The joint pain involved the right sacroiliac 
region, both shoulders, both wrists, and both elbows.  He 
also complained of pain in each forearm.  The diarrhea 
occurred approximately once weekly, and headaches occurred 
occasionally, with pain behind the right eye.  Shortness of 
breath occurred at rest, and was not related to physical 
activity.  A rash manifested on the veteran's chest, abdomen, 
and left upper arm during the prior winter.  It was noted 
that he had difficulty with short term memory.  The veteran 
was earlier enrolled in the Department of Defense 
Comprehensive Clinical Evaluation Program.  After a careful 
general internal medicine evaluation and a series of 
comprehensive specialty assessment, it was felt that the 
symptoms and their associated functional impairment were 
incompletely explained through usual medical diagnostics, and 
were unlikely to definitively respond to basic medical 
therapies.  At the Gulf War Health Center the veteran 
participated in a multidisciplinary intensive outpatient 
program for the treatment of persistent, disabling Gulf War-
related symptoms.  The prognosis was that the veteran has 
multiple persistent physical symptoms with onset after Gulf 
War service.  It was reported that, to varying degrees (and 
after extensive and thorough medical evaluation), his many 
physical symptoms and signs were of unknown etiology. 
Physicians could not exclude the possibility that one or all 
of them may have been caused by service in the Persian Gulf 
War.  The diagnoses, in pertinent part, were arthralgias, 
myalgia (especially in the hips, with possible tendonitis), 
headaches, memory deficit, IBS, a rash (not otherwise 
specified) and dizziness of uncertain etiology.  It was 
further noted that the veteran has "[m]ultiple persistent 
physical symptoms related to Gulf War service, etiology 
unspecified to varying degrees after exhaustive medical 
evolution."  

In November 2001 medical reports, a private physician, M. N., 
M.D. (Dr. N.) reported that she saw the veteran after he 
complained multiple joint pain.  It was noted that the 
veteran was "perfectly well" until approximately 1995, when 
he developed right knee pain, that remained present much of 
the time.  Following the initial episode of right knee pain 
the veteran apparently developed pain in both wrists that was 
attributed to overuse as he spends much of his day working 
with a computer.  Dr. N. also reported a history of other, 
multiple joint pains.  It was noted that the veteran's spouse 
reported that he had memory loss.  The veteran reported that 
his short-term memory "is not as good as it was," although 
his long term memory was reportedly excellent.  He denied any 
gross memory lapses.  The veteran complained of decreased 
muscle strength and easy muscle fatigue.  Dr. N. noted that 
the veteran was previously seen by a rheumatologist, 
osteopaths, and orthopedic surgeons, all of whom were unable 
to provide a diagnosis or effective treatment.  Dr. N. 
diagnosed polyarthralgia, muscle pains, and easy fatigability 
"which began approximately 5 years earlier after the end of 
the Gulf War."  Dr. N. further reported:

[The veteran] certainly does not present 
a classic picture for any one diagnosis.  
However he does have widespread muscle 
and joint pains, easy fatigability, 
chronic diarrhea, and reportedly mild 
cognitive dysfunction . . . .  This might 
perhaps be a mild presentation of Gulf 
War Syndrome.  
An October 2002 medical report from Dr. N. shows diagnosis of 
"Gulf War Syndrome [with] positive Lyme and mycoplasma 
tests."  The report also indicates that the veteran 
complained of diarrhea and one to two episodes of 
disorientation since Dr. N. last saw him in July 2002.  

Pursuant to instructions by the Board in the September 2003, 
the veteran was afforded a VA examination in June 2004 to 
determine whether he has chronic disabilities manifested by 
symptoms such as those at issue in this case, and if so, 
whether any such disability is from a known clinical 
diagnosis or is due to an undiagnosed illness.  The examiner 
reported that a review of the service medical records, along 
with postservice VA and private medical records, was 
accomplished.  The veteran reported that during service he 
was exposed to insect bite, smoke from oil wells, and second-
hand cigarette smoke.  The symptoms of all his medical 
disorders allegedly had their onset in 1994 or 1995 (except 
for symptoms of a rash, which reportedly had their onset 
during service).  He stated that he was employed as a traffic 
manager, with duties mostly "at a desk job."  He was 
married, lived in his own home, and was able to drive without 
restrictions and perform all activities of daily living.  
Regarding the veteran's history of polyarthralgia, the 
examiner reported that the symptoms first manifested when the 
veteran began to experience aching pain in all joints.  The 
pain occurred five to six times yearly, and lasted between 
one and several weeks.  The last episode of symptoms of 
polyarthralgia occurred approximately one week earlier and 
lasted one week.  There was no known trigger mechanism that 
caused the symptoms of polyarthralgia, and they resolved on 
their own without medication.  The examiner stated that the 
veteran was currently asymptomatic, and noted that the 
veteran had undergone extensive workups at Walter-Reed 
Hospital as well as by two private rheumatologists, and there 
was no established diagnosis for the polyarthralgia.  

The symptoms of myalgia were first manifested when the 
veteran began experiencing neck and upper back pain, as well 
as bilateral buttock pain.  He stated that the muscle pain 
had its onset with the episodes of symptoms of 
polyarthralgia.  The most recent episode of symptoms of 
myalgia was one week earlier, and they lasted one week.  On 
examination the veteran was asymptomatic for symptoms of 
myalgia.  The history of the veteran's headaches also dated 
back to 1994 or 1995, when he began to experience a dull pain 
behind his right eye.  The pain occurred approximately every 
two months, it lasted all day, and resolved spontaneously.  
There was no known trigger mechanism for the onset of 
headaches.  There was no nausea or vomiting, or blurred or 
double vision associated with the headaches.  He did not take 
any medication for headaches, and they produced no 
incapacitating episodes.  The veteran's symptoms of fatigue 
initially manifested when he began to experience general 
malaise.  He complained that the fatigue is constant.  He 
slept between 8 and 10 hours nightly, and there is no 
interruption with his sleep.  He stated that the fatigue did 
not interfere with his job as a traffic manager.  

The symptoms of dizziness were first manifested when the 
veteran began experiencing lightheadedness and feelings of 
being off-balance, lasted approximately 15 seconds, and 
resolved spontaneously.  The veteran reported that he had no 
symptoms of dizziness during the prior year, and on 
examination he was asymptomatic for symptoms of dizziness.  

The veteran allegedly had the onset of rashes during service, 
when the diagnosis was folliculitis, which was treated with 
antibiotics.  He complained of intermittent rashes.  His most 
recent rash developed approximately one month prior to the 
examination, when a blistering type rash developed on the 
right side of his scalp and right ear.  The veteran stated 
that he was placed on antibiotics by his primary care 
physician.  On examination he was asymptomatic for any rash.  

The examination resulted in diagnoses, in pertinent part, of 
polyarthralgia, myalgia, headaches, and chronic diarrhea, all 
of unclear etiology; and chronic fatigue (with no 
interference with employment), history of vertigo (resolved), 
and history of folliculitis (currently asymptomatic).  

In an August 2004 letter, Dr. N. reported that she had 
treated the veteran since November 2001 "for complications 
associated with his 1990 to 1991 Gulf War Service."  Dr. N. 
reported that the veteran had "classic presentation of Gulf 
War syndrome as defined by the CDC . . . ."  His symptoms 
included "polyarthralgia with tibial tendon insufficiency in 
both feet, brief episodes of disorientation, gastrointestinal 
symptoms consisting of diarrhea, bloating, nausea, and 
frequent abdominal gaseousness, and fatigue plus others."  
It was noted that the veteran had also tested positive for 
Lyme disease and chronic mycoplasma infection, and the 
infections were treated with long course of doxycycline and 
also Ciprofloxacin.  Dr. N. reported that although the 
veteran had been treated with multiple medications, his 
symptoms of Gulf War syndrome remained fairly constant.  He 
experienced intermittent exacerbations of symptoms several 
times yearly, during which all his symptoms seemed to 
increase.  The physician also stated that the veteran has 
mild chemical sensitivity and mild memory loss.  Dr. N. 
stated that she had not made much headway with the veteran, 
despite a fairly aggressive treatment regimen and the use of 
both standard and experimental treatment for the symptoms.  
She reported:

[The veteran] has all three major 
criteria for Gulf War syndrome including 
musculoskeletal complaints consistent 
with fibromyalgia, fatigue, and some 
cognitive impairment.  He may have mild 
anxiety due to his discomfort with his 
medical condition, but he has not been 
treated by me for any emotional disorder 
nor do I feel that he suffers from any 
significant emotional problem.  [The 
veteran] has been able to function in his 
job as a reservist and civilian 
technician with the exception that he has 
been unable to pass a physical training 
examination for about the last six years.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, muscle pain, joint pain, neurologic signs 
or symptoms, and symptoms involving the respiratory system.  
See 38 C.F.R. § 3.317(b).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Congress specifically limits entitlement to service-
connection for disease or injury to cases where there is 
resulting disability.  See 38 U.S.C. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Polyarthralgia, Myalgia, and Headaches

Based on the evidence outlined above, the record is clear 
that the veteran suffers from polyarthralgia, myalgia, and 
chronic headaches that are of unknown etiology.  The 
competent (medical) evidence generated since the veteran's 
separation from service (to include medical records from the 
Walter-Reed Gulf War Health Center, June 2004 VA examination, 
and medical records from Dr. N.), clearly establishes that 
the veteran suffers from polyarthralgia, myalgia, and chronic 
headaches; and the June 2004 VA examiner specifically 
determined that such disabilities are each of unknown 
etiology.  The June 2004 VA examination was arranged by, and 
at the behest of, VA.  Presumably, the examiner was well-
qualified to conduct the examination and to provide the 
diagnoses and opinions given.  The May 1999 medical report 
from the Walter-Reed Gulf War Health Center expressly 
indicates that the veteran carries diagnoses, in pertinent 
part, of arthralgia, myalgia, and headaches of unspecified 
etiology and related to Gulf War service.  Furthermore, Dr. 
N.'s medical reports consistently indicate that such 
disabilities are consistent with and most likely due to the 
veteran's service in Southwest Asia during the Persian Gulf 
War.  As the June 2004 VA examiner, as well as Dr. N., in 
essence have expressly found the veteran to have an 
undiagnosed illness manifested by polyarthralgia, myalgia, 
and headaches related to service in Southwest Asia during the 
Persian Gulf War, service connection for such disabilities is 
warranted.

Chronic Fatigue, Dizziness, and Skin Rash

As noted, compensation may be paid to any Persian Gulf War 
veteran "suffering from a chronic disability resulting from 
an undiagnosed illness (or combination of undiagnosed 
illnesses), and significantly, the chronic disability must 
have become manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006, and must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Id.

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Thus, he is entitled 
to applicable Persian Gulf War presumptions.  

The Board finds that although the veteran carries a diagnosis 
of chronic fatigue (as shown on the June 2004 VA examination, 
and as reported by Dr. N. in various medical reports), he 
does not have a disability manifested by chronic fatigue 
resulting from an undiagnosed illness that was manifest to a 
compensable degree following his Persian Gulf War service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (Chronic 
Fatigue Syndrome (CFS)), a compensable rating is warranted 
where there is debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms, which wax and 
wane but result in period of incapacitation of at least one 
but less than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  

Here, there is no evidence that the veteran requires 
continuous medication to control symptoms of chronic fatigue, 
and there is no competent evidence that his chronic fatigue 
disorder results in incapacitation to any degree whatsoever.  
In fact, the June 2004 VA examiner expressly noted that the 
veteran was able to maintain his home, drive without 
restrictions, and perform all activities of daily living.  
Moreover, the veteran himself told the examiner that his 
fatigue does not interfere with his job as a traffic manager.  
While the veteran's contentions primarily center on his 
service in the Persian Gulf during Operation Desert Storm, 
the claim must also be considered on a direct basis, i.e., it 
must also be determined if any chronic fatigue disability may 
be directly related to the veteran's periods of active duty.  
Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  The service 
medical records are entirely negative for complaints, 
clinical findings, or diagnosis of any fatigue disorder in 
service, and there is no competent (medical) evidence linking 
a current chronic fatigue disorder to the veteran's active 
duty.  He has not submitted any competent evidence, nor is 
there any medical evidence of record, which establishes that 
the veteran currently suffers from a chronic fatigue disorder 
related to his periods of active duty or any incident 
therein.  Consequently, the preponderance of the evidence is 
against the claim for service connection for chronic fatigue, 
both on a direct basis and presumptively as an undiagnosed 
illness, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  This 
claim must, therefore, be denied.  

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  Regarding the claims of service 
connection for dizziness and a rash, there is simply no 
competent (medical) evidence that the veteran currently has 
such disabilities.  Without a current diagnosis of such 
disabilities, service connection is not warranted.  
That skin disorders (in particular:  contact dermatitis, 
cystic acne, and folliculitis) were noted during service is 
not in dispute.  However, the postservice medical evidence 
establishes that the episodes of skin disorders in service 
resolved without residual disability.  The most recent 
postservice medical evidence (VA examination in June 2004 and 
the August 2004 medical report by Dr. N.) are negative for 
current clinical findings of a skin condition or dizziness.  
Although the VA examiner in June 2004 noted that the veteran 
had a history of folliculitis in service, and has a history 
of dizziness that dates back to 1994 or 1995, the examiner 
expressly noted that the folliculitis was resolved, and the 
veteran was asymptomatic for dizziness.  The June 2004 
examination was negative for any current skin disorder or 
symptoms related to dizziness, and the examiner expressly 
reported that the veteran was asymptomatic of all rashes and 
symptoms related to dizziness.  The veteran himself reported 
that he experienced no symptoms related to dizziness for more 
than a year prior to the examination.  Likewise, the August 
2004 medical report by Dr. N. is negative for clinical 
findings or diagnosis of any skin disorder or dizziness.  In 
sum, there is no competent evidence that the veteran now has 
a skin condition, or suffers from dizziness, as alleged.  
Because he is a layperson, the veteran's own belief that 
various complaints or symptoms reflect that he has current 
skin disorder, or symptoms related to dizziness, is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The sole remaining question is whether service 
connection may be granted in the absence of competent 
evidence of current disability.  There is no legal authority 
for that proposition, and the claims of service connection 
for dizziness and rashes must be denied.  


ORDER

Service connection for undiagnosed illness(es) manifested by 
polyarthralgia, myalgia, and headaches is granted.

Service connection for undiagnosed illness(es) manifested by 
chronic fatigue, a skin rash, and/or dizziness is denied.  


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
development requested by the Board in September 2003 
(pursuant to 38 C.F.R. § 19.9(a)(2)) directed that a specific 
medical opinion by a VA physician be obtained as to "whether 
the veteran has chronic disability(ies) manifested by 
symptoms including . . . memory problems [and] irritable 
bowel syndrome . . . ," specifically including whether the 
cause of any current memory problems and/or IBS is from a 
known clinical diagnosis or is due to an undiagnosed illness.  
The June 2004 VA examiner reported that the veteran had no 
difficulty with long or short-term memory during the 
examination, and it was only the veteran's spouse who 
reported that the veteran "forgets small things that she 
tells him."  The diagnoses provided by the June 2004 
examiner did not include one of a memory disorder.  
Subsequently, an August 2004 letter from Dr. N., a private 
physician, specifically indicated that the veteran has mild 
memory loss.  Dr. N. did not, however, provide a specific 
diagnosis regarding memory loss, and did not offer a specific 
opinion as to the etiology of the veteran's reported mild 
memory loss.  

Regarding IBS, the June 2004 VA examiner noted that the 
veteran continues to have three to four watery or loose 
stools daily, and the veteran denied associated weight loss, 
blood in his stools, and/or abdominal cramping.  IBS was not 
diagnosed; rather, the examiner diagnosed chronic diarrhea of 
unclear etiology.  The August 2004 letter from Dr. N. 
indicates that the veteran has gastrointestinal symptoms 
consisting of diarrhea, bloating, nausea, and frequent 
abdominal gaseousness.  However, other medical evidence of 
record (e.g., see May 1999 report of Walter-Reed Gulf War 
Health Center examination) indicates a clearly established 
diagnosis of IBS.

In light of conflicting medical evidence as to whether the 
veteran has memory loss, and conflicting evidence as to 
whether the veteran's gastrointestinal complaints represent 
diarrhea or IBS symptoms (and their etiology), further 
development of medical evidence is needed.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
physician experienced in diagnosis and 
treatment of undiagnosed illnesses.  The 
claims file, and a copy of the criteria 
under 38 C.F.R. § 3.317, must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should determine whether the 
veteran has chronic disability(ies) 
manifested by memory problems and/or 
IBS/diarrhea, and if so, whether such 
disability(ies) is from a known clinical 
diagnosis(es) or is due to an undiagnosed 
illness(es).  If symptoms such as memory 
problems and/or IBS are attributed to a 
known clinical diagnosis, the examiner 
should opine whether it is likely as not 
that the disability was incurred during 
service or is otherwise related to 
service.  The examiner should reconcile 
(to the degree possible) any opinion with 
the other evidence of record, with 
particular attention given to the 
comments in the medical reports provided 
by Dr. N.  The examiner must explain the 
rationale for all opinions given.  

2.  The RO should then review the matters 
at hand.  If any claim remains denied, 
the RO should issue the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


